DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
 
Status of the Claims
	Claims 48-50 and 53-57 read on the elected invention and are under examination at this time.

Withdrawn Rejections
The rejection of claims 48-50, 54 and 56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments to the claims to recite “97% identical”.   Further, applicant’s arguments that one of ordinary skill in the art would know where to make mutations (e.g., in non-binding regions of the antibodies) is persuasive.  Given the knowledge in the art that antibody CDRs are responsible for binding to an antigen, one of ordinary skill in the art would understand that any variation in the antibody sequence would occur outside of the CDRs to maintain binding specificity.  
The rejection of claims 48-49 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mascola et al. (US2012/0244166A1; published September 27, 2012) has been withdrawn in view of applicant’s amendments to the claims to recite “97% identical”.
The rejection of claim 50 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mascola et al. (US2012/0244166A1; published September 27, 2012) has been withdrawn in view of applicant’s amendments to the claims to recite “97% identical”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 48 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Pessi et al. (WO 2012/003995; published January 12, 2012).
The claim is directed to a synthetic antibody comprising an amino acid sequence at least 97% identical to the full length of a sequence selected from the group consisting of SEQ ID NOs: 1, 2, 5, 9, 38, 39, 46, 47, 48, 49, 51, 53, 55, and 57.
Pessi et al. discloses an isolated monoclonal antibody VRC01-heavy chain (SEQ ID NO: 15).  SEQ ID NO: 15 of Pessi et al. comprises an amino acid sequence that is 100% identical to the full length of instant SEQ ID NO: 9 (see the alignment below).  

Query Match             100.0%;  Score 695;  DB 19;  Length 225;
  Best Local Similarity   100.0%;  
  Matches  126;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGGQMKKPGESMRISCRASGYEFIDCTLNWIRLAPGKRPEWMGWLKPRGGAVNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 QVQLVQSGGQMKKPGESMRISCRASGYEFIDCTLNWIRLAPGKRPEWMGWLKPRGGAVNY 61

Qy         61 ARPLQGRVTMTRDVYSDTAFLELRSLTVDDTAVYFCTRGKNCDYNWDFEHWGRGTPVIVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 ARPLQGRVTMTRDVYSDTAFLELRSLTVDDTAVYFCTRGKNCDYNWDFEHWGRGTPVIVS 121

Qy        121 SPSTKG 126
              ||||||
Db        122 SPSTKG 127


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 49 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pessi et al. (WO 2012/003995; published January 12, 2012) as applied to claim 48 above.
	The claims are directed to a DNA plasmid encoding the antibody of claim 48 (claim 49) and a composition comprising a first DNA plasmid encoding a heavy chain of an antibody and a second DNA plasmid encoding a light chain of an antibody, that combine in vivo to form the antibody of claim 48 (claim 50). 
	The teachings of Pessi et al. are outlined above and incorporated herein.  While  Pessi et al. teaches the heavy and light chain sequences for the VRC01 antibody (SEQ ID NOs: 14 and 15), Pessi et al. does not teach the composition of claim 50 for the disclosed VRC01 antibody.  
It would be routine and obvious for one of ordinary skill in the art to clone each chain of the disclosed VRC01 antibody, in separate vectors/expression plasmids (or in a single vector/expression plasmid) in order to express each chain to produce a fully functional VRC01 antibody.  Pessi et al. exemplifies this for other disclosed antibodies (see, for example, Example 13).  Thus, given the teachings of Pessi et al. and the skill/knowledge of one of ordinary skill in the art, there would be a reasonable expectation of success in cloning the heavy and light chains of VRC01 in expression plasmids as well.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 53-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicole Kinsey White/
Primary Examiner, Art Unit 1648